         Case 1:18-cr-00098-ELH Document 101 Filed 08/31/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



   UNITED STATES OF AMERICA,

       v.                                             Criminal No. ELH-18-0098

   FERNANDO CRISTANCHO



                                           ORDER

       On August 27, 2021, the Court heard argument in connection with ECF 72, defendant’s

motion for severance, requesting severance of Count One from the remaining counts of the Second

Superseding Indictment. A sealed version of the motion is at ECF 75.

       For the reasons stated in open court, the severance motion is hereby DENIED.

       So ORDERED, this 31st day of August, 2021.

                                                          /s/
                                                   Ellen L. Hollander
                                                   United States District Judge
